

aquahawkenergygulfpor_image1.gif [aquahawkenergygulfpor_image1.gif]




MASTER SERVICE AGREEMENT


NOTE: THIS AGREEMENT CONTAINS INDEMNITY AND RELEASE PROVISIONS


This MASTER SERVICE AGREEMENT (“Agreement”) is made and entered into this
1st    day of January, 2019    , by and between:
        
Gulfport Energy Corporation                    (“Company”)
3001 Quail Springs Pkwy.
Oklahoma City, Oklahoma 73134


and
Aquahawk Energy LLC                        (“Contractor”)
14201 Caliber Drive, Suite 300
Oklahoma City, OK 73134


        


Company and Contractor may sometimes herein be referred to individually as a
“Party” or collectively as the “Parties”. The definition of Company and
Contractor shall also include each Party’s subsidiaries, agents, affiliates, and
assigns, and this agreement shall bind and adhere to all aforementioned Parties
as if they were originally included in said agreement.


In consideration of the covenants and promises made by each with the other,
Contractor and Company covenant and agree as follows:


1.
TERM

This Agreement is effective as of the above-referenced date, and continues for a
term of one (1) year; and from year-to-year thereafter until terminated as
provided in Section 21 hereof.


2.
SCOPE

This Agreement is applicable to any and all services, goods, and/or equipment
provided by Contractor to Company in connection with the construction and/or
operation of properties and/or facilities for the exploration for, development
of, and/or production of oil, gas, and/or other minerals anywhere Company
conducts such oil and/or gas exploration and development operations.


3.
WORK

This Agreement shall control and govern any and all goods, facilities, and/or
services performed by Contractor to Company under written job orders at any time
during the term of this Agreement. Unless the Parties specifically agree
otherwise, in a written document which specifically refers to this Agreement,
any goods, facilities, and/or services requested by Company and agreed to be
performed and/or provided by Contractor shall be performed and/or provided
pursuant to the terms of this Agreement. In the event that any conflict exists
between the provisions of this Agreement and the terms and conditions set forth
in any bid, job order, statement, purchase order, published rate schedule,
contract, invoice, receipt, delivery ticket or any other type of agreement,
disclosure, or memoranda, whether written or oral, between Company and
Contractor pertaining to the subject matter hereof, the provisions of this
Agreement shall control.


4.
INDEPENDENT CONTRACTOR RELATIONSHIP

a)
Contractor shall be an independent contractor with respect to performance of all
Work hereunder. Except as specifically provided in sub-paragraph (c) hereto,
neither Contractor nor anyone employed by Contractor shall be deemed for any
purpose to be the employee, agent, servant, or representative of Company in the
performance of any Work or any part thereof pursuant to this Agreement. Company
shall have no direction or control of the details of the Work, Contractor, or
Contractor’s employees, agents, and/or subcontractors – Company being interested
only in the results obtained. Company expressly reserves no authority whatsoever
over the personnel of Contractor. The provision contained in the preceding
sentence shall supersede anything that is determined to be to the contrary in
this Agreement.

b)
Notwithstanding the above, the Work contemplated herein must meet the
specifications set forth by Company in the applicable job order and shall be
subject to Company’s general right of inspection, including unlimited access to
the Work premises, to the extent necessary to determine that the Work is being
performed and/or completed in accordance with the job order. Any portion of the
Work found defective shall be removed, replaced, or corrected without additional
costs or risks to Company.

c)
Contractor and employees of Contractor Group (which includes the direct,
borrowed, special or statutory employees of Contractor Group as defined in
Section 10) are not employee(s), partner(s) or joint venturer(s) of Company.
Specifically, Contractor and employees of Contractor Group shall not be treated
as an employee of Company for workers compensation purposes. Contractor and
Contractor Group are required to obtain and maintain their own workers
compensation coverage





--------------------------------------------------------------------------------




pursuant to the workers’ compensation law of the jurisdiction in which the Work
is performed by Contractor and/or by Contractor Group. Upon execution of this
Agreement, Contractor shall provide to the Company a copy of Contractor’s and/or
Contractor Group’s Certificate of Premium Payment (“Certificate”) issued by the
state workers’ compensation agency for the state(s) in which the Work is
performed by Contractor and/or by Contractor Group and shall provide an updated
Certificate no later than the expiration date of the previous Certificate.
Contractor shall immediately notify Company if Contractor or Contractor Group’s
Workers’ Compensation coverage is suspended or terminated.
d)
Company reserves the right to deny access to Company property or work sites to
any individual, including any personnel of Contractor.



5.
CONTRACTOR’S WORKERS AND EQUIPMENT

a)
Contractor warrants that all workers furnished by Contractor or Contractor’s
subcontractor(s) shall be experienced and qualified for their respective
task(s). Contractor, at its own cost and expense, shall provide: 1) the labor
and/or services necessary and appropriate to the performance of the Work in
good, safe, and workmanlike manner in accordance with standard oilfield
servicing practices; and/or 2) the equipment, consumable materials, supplies,
tools, and appliances necessary and appropriate to the performance of the Work.
Contractor shall be solely responsible for any loss and/or damage to such
equipment, materials, supplies or tools.

b)
In the event that Contractor employs subcontractor(s) in either the performance
of the Work or provision of equipment, Contractor is obligated to inform Company
of such use. Company further reserves the right to approve all such
subcontractor(s), which shall not be unreasonably denied, conditioned, or
delayed. If Company consents to such subcontracting, Contractor agrees to
require all such subcontractor(s) to comply with all provisions of this
Agreement. Contractor further agrees to not charge Company for any materials
and/or equipment not owned by Contractor, such as that rented from third
parties, used in the Work without Company’s prior written consent.



6.
PERFORMANCE OF WORK

a)
Nothing contained herein shall obligate Company to call upon Contractor for the
performance of any Work whatsoever. Similarly, Contractor shall not be obligated
to accept any Company Work request(s). Further, subject to the terms herein, the
designation of any Work to be performed, and the cessation of such Work, shall
be at the sole discretion of Company.

b)
Contractor shall provide adequate protection of the Work and Company property as
well as take all necessary precautions to insure the safety of all persons
and/or employees on the Work site, including Company Group, as defined in
Section 10.

c)
On all materials, including without limitation, oilfield waste, whether solid or
liquid and whether classified as hazardous or not, for which Contractor’s
services are provided to transport such materials to a site that is
independently owned and/or operated by Contractor or a third party, ownership
and control of a liability for any and all handling, transportation or other
carriage, and/or disposal of such material shall exclusively rest in Contractor
at and from the point such material is transferred to Contractor’s vehicle,
vessel, or other such containment or carrying device or machinery and leaves
Company’s work site. Moreover, nothing in this provision limits or shall be
deemed to limit the express provisions in 10d of this Agreement.

d)
Contractor is responsible for initiating, maintaining and supervising all
necessary Safety and Drug Testing Policies and Procedures (copies of which are
to be provided to Company upon request) in connection with the performance of
the Work and comply and cause Contractor’s employees, agents, subcontractors,
and others entering on Company’s premises in the performance of the Work, or in
connection therewith, to comply with all applicable laws, rules, ordinances,
and/or regulations, whether federal, state, municipal or foreign, which are now
or may, in the future, become applicable to the Work.

e)
Contractor shall examine all items furnished by Company which are to be employed
in connection with the Work and immediately notify Company of any and all
defects sufficient to make the use of any such items unsuitable or unsafe.



7.
PRICES

a)
The price(s) charged by Contractor for goods, facilities, and/or services
provided to Company shall be (i) any prices negotiated between Company and
Contractor and approved in writing by Company at the time the Work is provided,
or (ii) any prices submitted by Contractor in a bid approved and accepted by
Company in writing. Prior to the Parties agreeing on a particular price, Company
shall have the right at any time to request bids from Contractor and others.

b)
When Contractor’s rate is calculated on a daily basis, twelve (12) hours shall
constitute one (1) “day” unless the Parties agree otherwise in writing.

c)
Charges for transportation of goods and/or services to and from the Work
location shall be calculated from the nearest competitive point to the Work
location unless otherwise agreed upon in writing.



8.
TERMS OF PAYMENT AND BILLING INSTRUCTIONS

a)
All Contractor invoices shall identify (i) the items related to the charges and
provide appropriate documentation supporting such charges (including, but not
limited to, receipts, time sheets, dates, hours, rate, labor classifications,
and material charges, all with appropriate approvals of Company personnel), (ii)
whether prices are the negotiated or bid prices, (iii) charges by, as
applicable, block name and number, lease number and name, or platform name and
number, and well number. If Company separately agrees to pay for travel time,
Contractor shall identify such time on its invoices separately from other time
billed.

b)
All invoices shall be directed to the following address unless otherwise
specified by Company:



Gulfport Energy Corporation
3001 Quail Springs Pkwy. Oklahoma City, Oklahoma 73134 Attention: Accounts
Payable


c)
Contractor shall submit invoices within 60 days after the invoiced Work is
completed unless Company approves other invoicing arrangements at the time it
requests the Work. Separate invoices should be submitted for each project
whether drilling, production, or otherwise. Single invoices for multi-wells or
multi-projects are not acceptable. Company normally will





--------------------------------------------------------------------------------




not make partial payments on invoices. Therefore, if part of an invoice is in
error, including any omission of, or error in information required to be in the
invoice (as described above), or is disputed by Company, said invoice will be
returned for correction.
d)
Unless Company disputes an item in an invoice or requires any information
provided for herein, or the invoice is submitted in improper form, Company shall
pay Contractor the full amount of an invoice within sixty (60) days after its
receipt. Any payment shall be made by Company’s check or draft payable to the
order of Contractor, and shall be delivered or mailed to Contractor at
Contractor’s address for the delivery of notices as provided herein. Payment by
Company of Contractor’s invoices shall be without prejudice to Company’s rights
to subsequently challenge the correctness thereof, and such payment will be
without prejudice to Company’s rights to later dispute them

e)
Notwithstanding the approval for payment of any invoices submitted, Company
shall have the right to withhold any payments thereon until Contractor shall
have furnished (i) verification reasonably satisfactory to Company of Work
performed, (ii) verification of performance of all goods, equipment, and
facilities to which such payment relates, (iii) proof that all claims against
Contractor by its suppliers and subcontractors for labor, goods, equipment, and
facilities of any kind furnished in connection with Contractor’s obligations
under this Agreement have been fully paid and satisfied, and (iv) proof that all
liens, claims and privileges of Contractor’s suppliers and subcontractors, and
claims for injuries to persons or property not covered by insurance, arising out
of Work performed or goods, equipment, or facilities furnished in connection
with Contractor’s obligations under this Agreement have been fully released or
satisfied; provided, however, that in no event shall Company’s payment to
Contractor exceed one hundred and twenty (120) days after Company’s receipt of
Contractor’s invoice.

f)
It is agreed that payment by Company of any invoice will not constitute a waiver
of Company’s right subsequently to contest the amount or correctness of said
invoice and to seek reimbursement. In the event of any dispute, Company may
withhold payment of the disputed amount or Company may pay the disputed amount
without waiver of any of its rights, including the right to seek reimbursement.
Contractor agrees to not file any liens, claims, or other encumbrances (or
permit any of the foregoing to arise by operation of law or otherwise) or allow
its contractors, subcontractors, or suppliers (regardless if such contracting or
subcontracting is in violation of Article 8 of this Agreement) to file any
liens, claims, or other encumbrances against Company’s property. Contractor will
include provisions that effect the same in all agreements with its contractors,
subcontractors, or suppliers performing any services or furnishing any goods,
equipment, or facilities under this Agreement. NOTWITHSTANDING THE FOREGOING OR
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, CONTRACTOR SHALL NOT BE PRECLUDED
FROM FILING A LIEN RELATING TO UNPAID BALANCES DUE TO CONTRACTOR UNDER THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, UNDER CONTRACTOR’S UNDISPUTED INVOICES
FOR WORK PERFORMED UNDER THIS AGREEMENT OR A WORK ORDER.

g)
In the event that any liens, claims, or encumbrances are filed by anyone
claiming by, through, or under Contractor (or arise by operation of law or
otherwise in favor of any of the foregoing persons), Contractor will remove and
discharge said liens, claims, or encumbrances within ten (10) days of the filing
thereof. If Contractor fails to remove and discharge any said liens, claims, or
encumbrances within such period, Company will be permitted without any notice
to, or authorization from, Contractor to take the following actions (which will
not limit any other remedies available to Company in this Agreement or
otherwise):

1.
Request and obtain refunds from Contractor in the amount required to remove and
discharge such liens, claims, or other encumbrances.

h)
In addition to the foregoing, if at any time Company has the good faith belief
that the ability of the Contractor to perform its obligations under this
Agreement is impaired, Company may demand assurance from Contractor in the form
and amount of financial security satisfactory to Company, including without
limitation bonds or retainage covering performance of all of the duties and
obligations outstanding under the Agreement. Any of Company’s costs and expenses
related to any of the foregoing (including, but not limited to, reasonable
attorneys’ fees) will be paid by Contractor.

i)
Contractor will itemize, identify, and list as a separate line item on all
invoices, the sales/use, VAT, services, and all other applicable tax amounts
that apply to all services performed by and goods, equipment, and facilities
provided by Contractor for Company under this Agreement. Contractor has the sole
responsibility to invoice and collect applicable taxes from Company and to pay
such applicable taxes to the appropriate tax authority(s). Contractor agrees to
hold Company harmless and indemnify Company against claims by any states,
provinces, parishes, or national, local, or municipal governments for any
applicable taxes paid by Company to Contractor. Contractor will notify Company
of such taxes as soon as Contractor becomes aware of them so that Company will
have the opportunity to review, protest, or appeal such tax determination.



9.
INSURANCE

a)
Company and Contractor agree that the indemnity and insurance obligations
contained in this Agreement are separate and apart from each other, such that
failure to fulfill the indemnity obligations does not alter or eliminate the
insurance obligations or vice versa. Company and Contractor further agree that
the insurance obligations shall support but shall not in any way limit the
defense and indemnity obligations or liabilities set forth herein. At all times
during the term of this Agreement and at its own cost and expense (including all
premiums and deductibles), Contractor shall carry with an insurance company or
companies, satisfactory to Company and authorized to do business in all areas of
transportation and operation of this Agreement, insurance coverage of the types
and in the minimum amounts provided in Exhibit “C”, attached hereto.

b)
All of Contractor’s insurance policies (whether above specified or not) shall be
endorsed to provide that the underwriters waive subrogation (whether by loan
receipt, equitable assignment, or otherwise) against members of Company Group,
as defined in Section 10, who shall also be named as additional insured(s) under
such policies [except those described as Worker’s Compensation Insurance and
Employer’s Liability Insurance in Exhibit “C” attached hereto] to the full
extent of the release, defense and indemnity obligations assumed by Contractor
in this Agreement. Contractor’s insurance shall be primary and non-contributory
from any other insurance available to Company.

c)
Prior to performing Work or services and prior to providing goods, equipment,
and/or facilities hereunder, Contractor shall furnish Company with Certificates
of Insurance, which shall evidence that the coverages specified in Exhibit “C”
attached hereto are in full force and effect and provide that such insurance
policies shall not be cancelled without thirty (30) days prior written notice to
Company. Current Certificates of Insurance shall be provided by Contractor to
Company on an ongoing basis without the necessity of Company requesting same.
Failure of Company to object to Contractor’s delay or failure to furnish such
Certificates of Insurance or to object to any defect therein shall not be deemed
a waiver of Contractor’s obligation





--------------------------------------------------------------------------------




to furnish the Certificates of Insurance or the insurance coverage described in
Exhibit “C” attached hereto. However, such failure by Contractor shall allow
Company to cancel any Work order or to terminate this Agreement per Section 20
of this Agreement.
d)
Contractor shall require all of its subcontractors to provide such of the
coverage provided for in Exhibit “C”, as well as any other coverage, that
Contractor considers necessary. However, the fact that any subcontractor
provides any of the coverage provided for in Exhibit “C” or any other coverage
that Contract considers necessary shall not itself relieve Contractor of its
obligations to provide such coverage.



10.
INDEMNITY

a)
Company and Contractor recognize that in connection with the operations
contemplated by this Agreement, accidents and events may occur in which property
is lost, damaged or destroyed and/or in which persons may be killed or injured
or become ill. Company and Contractor further recognize that certain of such
risks may be covered by insurance as provided in this Agreement. However,
Company and Contractor agree that the indemnity and insurance obligations
contained in this Agreement are separate and apart from each other, such that
failure to fulfill the indemnity obligations does not alter or eliminate the
insurance obligations or vice versa. The insurance obligations under Section 9
hereof shall not in any way limit the defense and indemnity obligations of
Company and Contractor, as allocated in this Agreement.

b)
For purposes of this Agreement, the “Company Group” shall mean any and all of
Company, its owners, affiliates, partners, joint venturers, and contractors and
subcontractors of any tier (except Contractor Group) and each of their officers,
directors, members, managers, employees, representatives, invitees and customers
for whom Company is performing Work, if any.

CONTRACTOR AGREES TO RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS COMPANY GROUP
FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, SUITS, LOSSES,
DAMAGES, AND LIABILITIES OF EVERY KIND AND CHARACTER (INCLUDING ATTORNEYS’ FEES
FOR EXTERNAL COUNSEL) ARISING IN CONNECTION HEREWITH FOR INJURY TO, OR ILLNESS
OF, OR DEATH OF A MEMBER OF CONTRACTOR GROUP (INCLUDING, BUT NOT LIMITED TO,
EMPLOYEES OF CONTRACTOR WHO ARE DEEMED TO BE COMPANY’S STATUTORY EMPLOYEES OR
BORROWED EMPLOYEES UNDER ANY LAW OR JURISPRUDENCE OR UNDER THE WORKER’S
COMPENSATION STATUTES OF ANY JURISDICTION) OR DAMAGE TO PROPERTY OF CONTRACTOR
GROUP.
c)
For the purposes of this Agreement “Contractor Group” shall mean any and all of
Contractor and its subcontractors of any tier, and each of their officers,
directors, members, managers, employees, representatives, and invitees.

COMPANY AGREES TO RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS CONTRACTOR GROUP
FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, SUITS, LOSSES,
DAMAGES, AND LIABILITIES OF EVERY KIND AND CHARACTER (INCLUDING ATTORNEYS’ FEES
FOR EXTERNAL COUNSEL) ARISING IN CONNECTION HEREWITH FOR INJURY TO, OR ILLNESS
OF, OR DEATH OF A MEMBER OF COMPANY GROUP (WHICH DOES NOT INCLUDE EMPLOYEES OF
CONTRACTOR WHO ARE DEEMED TO BE COMPANY’S STATUTORY EMPLOYEES OR BORROWED
EMPLOYEES UNDER ANY LAW OR JURISPRUDENCE OR UNDER THE WORKER’S COMPENSATION
STATUTES OF ANY JURISDICTION) OR DAMAGE TO PROPERTY OF COMPANY GROUP.
d)
CONTRACTOR SHALL ASSUME FULL RESPONSIBILITY FOR AND SHALL DEFEND AND INDEMNIFY
COMPANY GROUP FROM AND AGAINST ANY LOSS, DAMAGE, EXPENSE, CLAIM, FINE OR
PENALTY, DEMAND, OR LIABILITY, FOR POLLUTION OF ANY SUBSTANCE, MATERIAL,
SEWERAGE, COMPOUND, MIXTURE, POLLUTANT OR CONTAMINATE ABOVE THE SURFACE OF THE
LAND, OR IF THE WELL SITE IS IN WATER, UPON THE SURFACE OF THE WATER, WHICH
ORIGINATES FROM CONTRACTOR GROUP’S PROPERTY WHILE IN THE SOLE CARE, CUSTODY AND
CONTROL OF CONTRACTOR GROUP, REGARDLESS OF FAULT. INITIATION OF CLEANUP
OPERATIONS BY EITHER PARTY SHALL NOT BE AN ADMISSION OR ASSUMPTION OF LIABILITY
BY SUCH PARTY.

e)
If it is judicially determined that the monetary limits of insurance required
hereunder or of the indemnities voluntarily and mutually assumed under this
Section 10 (which shall be supported either by equal amounts of available
liability insurance, under which the insurer has no right of subrogation against
the indemnities, or voluntarily self-insured in part or whole) exceed the
maximum limits permitted under applicable law, the insurance requirements and
indemnities shall automatically be amended to conform to the maximum monetary
limits permitted under the law.

f)
CONTRACTOR AGREES TO RELEASE, DEFEND, INDEMNIFY AND HOLD HARMLESS COMPANY GROUP
FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION, SUITS, LOSSES,
DAMAGES, AND LIABILITIES OF EVERY KIND AND CHARACTER (INCLUDING ATTORNEYS’ FEES
FOR EXTERNAL COUNSEL) ARISING DIRECTLY OR INDIRECTLY IN CONNECTION HEREWITH FOR
ANY LIENS ASSERTED AGAINST COMPANY PROPERTY BY CONTRACTOR GROUP (OTHER THAN WHAT
IS EXPLICITLY ALLOWED PURSUANT TO THE TERMS OF THIS AGREEMENT) OR ANY OF THEIR
SUPPLIERS, CONTRACTORS, OR SUBCONTRACTORS.

g)
NOTWITHDSTANDING ANY OTHER PROVISION IN THIS CONTRACT, (I) ANY PUNITIVE DAMAGE
AWARD SHALL BE THE SOLE AND EXCLUSIVE OBLIGATION OF THE PARTY AGAINST WHOM THE
AWARD IS ISSUED AND, (II) GROSS NEGLIGENCE OR WILLFUL MISCONDUCT SHALL BE THE
SOLE AND EXCLUSIVE RESPONSIBILITY OF THE ACTOR. NOTWITHSTANDING SUCH FACT, AN
ALLEGATION OF PUNITIVE DAMAGES OWING BY, OR GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT ON THE PART OF AN INDEMNIFIED PARTY, SHALL NOT DIMINISH THE INDEMNITY
OR DEFENSE OBLIGATIONS OF THE INDEMNIFYING PARTY; PROVIDED HOWEVER, THAT ANY
DAMAGE AWARDS, TO THE EXTENT CONSISTING OF PUNITIVE DAMAGES AGAINST, OR ARISING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTY, SHALL
BE THE RESPONSIBILITY OF THE INDEMNIFIED PARTY AND EXCLUDED FROM THE
INDEMNITOR'S INDEMNITY OBLIGATIONS HEREUNDER.

h)
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN THE EVENT CONTRACTOR’S
EQUIPMENT IS LOST OR DAMAGED IN THE WELLBORE, REGARDLESS OF CAUSE, INCLUDING THE
NEGLIGENCE OR FAULT (ACTIVE OR PASSIVE) OF ANY PARTY OR PARTIES INCLUDING THE
SOLE, JOINT OR CONCURRENT NEGLIGENCE OF CONTRACTOR GROUP, COMPANY SHALL, AT
COMPANY’S SOLE COST AND EXPENSE, REPAIR SUCH EQUIPMENT OR, IF SUCH REPAIR IS NOT
FEASIBLE, AS REASONABLY DETERMINED BY CONTRACTOR, PAY CONTRACTOR THE REPLACEMENT
VALUE OF SUCH EQUIPMENT, EXCEPT TO THE EXTENT SUCH LOSS OR DAMAGE IS CAUSED BY
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF CONTRACTOR GROUP.

i)
THE PARTIES WILL NOT BE LIABLE TO EACH OTHER FOR, AND EACH RELEASES THE OTHER
FROM, LIABILITY FOR ANY CONSEQUENTIAL, INCIDENTAL, SPECIAL, INDIRECT, EXEMPLARY,
PUNITIVE, OR SPECULATIVE DAMAGES OF ANY NATURE WHATSOEVER RELATED TO THIS
AGREEMENT, INCLUDING DAMAGES FOR LOST PROFITS, LOST REVENUE, AND LOST BUSINESS
OPPORTUNITIES.



11.
INDEMNITY OBLIGATION WITHOUT LIMITATION

EXCEPT AS OTHERWISE EXPRESSLY STATED, IT IS THE INTENT OF THE PARTIES HERETO
THAT ALL RELEASE, DEFENSE AND INDEMNITY OBLIGATIONS ASSUMED BY THE PARTIES UNDER
THE TERMS OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, SECTIONS 10




--------------------------------------------------------------------------------




AND 11 HEREOF, IN THEIR ENTIRETY, BE WITHOUT MONETARY LIMIT AND WITHOUT REGARD
TO THE CAUSE OR CAUSES THEREOF (INCLUDING PRE-EXISTING CONDITIONS OR DEFECTS),
THE UNSEAWORTHINESS OF ANY VESSEL OR VESSELS, THE NEGLIGENCE OF ANY PARTY OR
PARTIES (WHETHER THE NEGLIGENCE BE SOLE, JOINT, OR CONCURRENT, ACTIVE, OR
PASSIVE), THE BREACH BY ANY PARTY OR PARTIES OF ANY CONTRACT, OR ANY STATUTE,
RULE, OR THEORY OF LAW (INCLUDING, BUT NOT LIMITED TO, STRICT LIABILITY). THIS
AGREEMENT SHALL CREATE NO RIGHT OF ACTION IN ANY PERSON NOT A PARTY HEREUNDER OR
NOT SPECIFICALLY IDENTIFIED AS AN INDEMNITEE HERETO. THE PARTY ASSUMING
LIABILITY UNDER THIS AGREEMENT AGREES AT ITS SOLE EXPENSE TO INVESTIGATE AND
DEFEND (AND/OR SETTLE) ANY CLAIM OR SUIT FOR WHICH IT IS OBLIGATED TO PROVIDE
INDEMNIFICATION HEREUNDER, TO BEAR ALL COSTS AND EXPENSES RELATED THERETO
(INCLUDING, BUT NOT LIMITED TO, COURT COSTS AND ATTORNEY’S FEES), TO REIMBURSE
THE INDEMNIFIED PARTY FOR ITS COSTS AND EXPENSES AS THEY ARE INCURRED, AND TO
SATIFY ANY JUDGMENTS OR DECREES WHICH MAY BE ENTERED THEREIN.
CONTRACTOR’S DEFENSE AND INDEMNITY OBLIGATIONS TO COMPANY GROUP SHALL NOT
INCLUDE COMPANY GROUP’S CONTRACTUAL DEFENSE AND INDEMNITY OBLIGATIONS TO OTHERS.
COMPANY’S DEFENSE AND INDEMNITY OBLIGATIONS TO CONTRACTOR GROUP SHALL NOT
INCLUDE CONTRACTOR GROUP’S CONTRACTUAL DEFENSE AND INDEMNITY OBLIGATIONS TO
OTHERS. HOWEVER, IF BOTH CONTRACTOR AND COMPANY OWE DEFENSE AND INDEMNITY TO THE
SAME ENTITY OR PERSON, CONTRACTOR WILL SATISFY AND PERFORM CONTRACTOR'S SAID
OBLIGATIONS WITHOUT CONTRACTOR OR CONTRACTOR'S INSURERS SEEKING SHARING,
RECOUPMENT OR RECOVERY FROM COMPANY WITH RESPECT TO SAID OBLIGATIONS.


12.
TAXES AND CLAIMS

a)
Contractor shall pay all taxes, licenses, and fees levied or assessed on
Contractor in connection with or incident to the performance of this Agreement
by any governmental agency for unemployment compensation insurance, old age
benefits, Social Security, or any other taxes upon the wages or salaries paid by
Contractor, its agents, employees, and representatives. Contractor agrees to
require the same agreements, and to be liable for any breach thereof, by any of
its subcontractors.

b)
Contractor shall reimburse Company on demand for all taxes or governmental
charges, state or federal, which Company may be required, or deem necessary, to
pay on account of Contractor Group. Contractor agrees to furnish Company with
the information required to enable it to make the necessary reports and to pay
the taxes or charges. At its election, Company is authorized to deduct all sums
so paid for taxes and governmental charges from any money due Contractor
hereunder

c)
Contractor shall pay all claims for labor, materials, services, and supplies
furnished by Contractor hereunder and agrees to allow no lien or charge to be
fixed upon the lease, well, land, equipment, or other property of Company Group.
Contractor shall defend and indemnify Company Group from and against all such
claims and liens. If Contractor shall fail or refuse to pay any claim or
indebtedness incurred by Contractor under this Agreement, Company, in addition
to any other remedies it may have, shall have the right to pay the claim or
indebtedness and request prompt reimbursement from Contractor thereafter. No
assignment or transfer by Contractor of rights to monies due Contractor
hereunder shall have any force or effect on Company’s rights hereunder until all
the claims and indebtedness by Contractor shall have been completely liquidated
and discharged.



13.
PATENTS, COPYRIGHTS, AND TRADE SECRETS

Contractor shall defend and indemnify Company Group from and against any and all
liabilities, claims, suits, judgments, injury, cost, expense, including
attorney’s fees, damages, and losses arising directly or indirectly from any
infringement or violation, or alleged infringement or violation, of any patent,
patent rights, trade secrets, trademarks, copyrights, or other proprietary
rights covering any equipment, machine, tool, appliance, article, substance,
device, software, or design used or supplied by Contractor, or any process,
operation, or method of operation or design, furnished, used or practiced by
Contractor, in the performance of this Agreement. NOTWITHSTANDING THE FOREGOING,
CONTRACTOR SHALL NOT BE LIABLE FOR A CLAIMED OR ACTUAL INFRINGEMENT OF
INTELLECTUAL PROPERTY RIGHTS OR TRADE SECRET MISAPPROPRIATIONS RESULTING FROM A
CHANGE OR MODIFICATION TO GOODS OR SERVICES UNDER THIS AGREEMENT WHICH WERE MADE
BY COMPANY GROUP.


14.
REPORTS TO BE FURNISHED BY CONTRACTOR

a)
Contractor shall keep and furnish to Company a daily report showing data as
required by Company. The daily report shall include, without limitation, (i)
delivery tickets covering any material or supplies furnished by Contractor or
chargeable to Company, which delivery tickets shall be confirmed by Contractor’s
representative as to quantity, description, and condition, and (ii) daily time
sheets indicating starting and stopping times for people engaged in the Work
contracted for hereunder, which time sheets must be signed by authorized Company
personnel.

b)
In the event Contractor Group is involved in an accident or occurrence resulting
in injury or damage, spills, releases of pollutants or contaminants or damage to
property on Company’s premises, or if such accident or occurrence involves
Company Group’s or Contractor Group’s property, equipment, or personnel, or if
such accident or occurrence involves any third party in any manner whatsoever
while Contractor Group is performing any duties within the scope of this
Agreement, Contractor shall immediately (i.e., within twenty-four (24) hours)
report such accident or occurrence to Company and Contractor’s insurer. The
reporting of any accident or occurrence will not imply any admission of
liability on the part of Company Group or Contractor Group. Contractor shall
cooperate with Company or any insurer in any investigation Company shall make of
such accident or occurrence. Contractor shall promptly furnish Company with a
copy of all reports of any such accidents and occurrences made by Contractor to
its insurer, a government agency, or others. In the event Contractor or
Contractor Group fails to immediately report any such accidents or occurrences
to Company and Company’s insurer, Contractor agrees to assume full
responsibility for and shall defend and indemnify Company from and against any
loss, damage, expense, claim, fine or penalty, demand, or liability originating
from such failure to immediately report, including any loss or denial of
coverage due to such failure to immediately report.

c)
Contractor shall turn in with the daily report delivery tickets, as received,
covering any materials or supplies delivered to the Work location by Company or
furnished by vendors for which Company is obligated to reimburse Contractor. The
quantity, description, and condition of materials and supplies so furnished
shall be verified and checked by Contractor, and the delivery shall be properly
certified as to receipt by Contractor’s representative.

d)
Contractor shall in a timely manner make all reports required by law relating to
its performance under this Agreement, and copies shall be delivered to Company
as soon as practical.





--------------------------------------------------------------------------------




e)
If Contractor is named as a party in or otherwise becomes aware of litigation
involving Contractor or Company and arising out of this Agreement or Work
performed by Contractor thereunder, Contractor shall

promptly (i.e., within three business days) notify Company of said litigation.
If Contractor is named as a party in or otherwise becomes aware of any
investigation or proceeding by any federal, state, or local governmental entity
involving Contractor or Company and arising out of this Agreement or Work
performed by Contractor thereunder, Contractor shall promptly (i.e., within
three business days) notify Company of said investigation or proceeding.
f)
Contractor agrees to cooperate with Company with respect to any litigation,
investigation, or proceeding involving Contractor or Company, including
compliance with preservation directives issued by Company to Contractor and
producing representatives or other personnel of Contractor for interviews,
investigations, depositions, hearing attendance, or related activities of
Company or Company’s counsel. Nothing contained in this provision shall waive or
limit any right that Company has under the Federal Rules of Civil Procedure or
any state, local, or agency rules of procedure.



15.
AUDIT

An authorized representative of Company may, upon 10 days advanced written
notice, and during Contractor’s usual business hours, audit any and all
non-privileged records of Contractor relating to the Work performed hereunder.
If any requested records are not made available by Contractor during an audit of
Contractor by Company, Contractor shall provide the requested records to Company
within two (2) business days of the date of the audit without further request or
demand from Company. Contractor shall retain for a minimum period of two (2)
years complete and accurate records of all of Contractor’s costs and
documentation of items that are chargeable to Company under this Agreement,
which records shall include (without limitation): (i) payroll records, including
social security numbers and labor classifications, accounting for total time
distribution of Contractor’s employees working full or part time on the Work, as
well as cancelled payroll checks or signed receipts for payroll payments in
cash, (ii) invoices for purchases, receiving and issuing documents, and all
other unit inventory records for Contractor’s stocks or capital items, (iii)
paid invoices and cancelled checks for materials purchased and for any and all
subcontractor and other third party charges, (iv) records of insurance policies
procured by Contractor pursuant to this Agreement, including the records of any
first or third party claims made thereunder, and (v) records pertaining to the
payment by Contractor of any taxes incurred in the course of Contractor’s
performance of Work under this Agreement.


16.
RESTRICTIVE COVENANTS



a)
Definitions:



(1)“Business of the Company or Contractor” means the highly competitive business
of Company or Contractor, respectively, and any joint venture partners, or
affiliates in connection with the exploration for, development or, and/or
production of oil, gas, and/or other minerals.


(2)“Competitive Business(es)” means any firm, partnership, joint venture,
corporation, and/or any other entity or person and/or any licensee of such
entity that is engaged in exploration for, development or, and/or production of
oil, gas, and/or other minerals.


(3)“Confidential Information” means any information that relates to the either
party and/or its Vendors, that is not generally known outside of such party and
that such party will share with the other party and/or its respective group in
connection with this Agreement, including but not limited to actual or
anticipated business or research or development, technical data, trade secrets
or know-how, research, product plans or other information regarding the
Company’s products or services and markets therefor, software, developments,
inventions, processes, formulas, technology, designs, drawings, engineering,
hardware configuration information, marketing, finances or other business
information. All information obtained by one party (the “Receiving Party”) or
its group from the other party (the “Disclosing Party”) and all information
obtained by the Receiving Party of or regarding the Disclosing Party in the
performance of Work under this Agreement by, is Confidential Information unless
otherwise designated by the Disclosing Party in writing. This definition is
broader than and is not limited by any definition of confidential information
that may be found in statutory, regulatory, and/or common law but extends to
include all such statutory, regulatory, and/or common law definitions. The terms
of this Agreement are Confidential Information except as necessary to inform any
other party of the restrictive covenants contained herein. Confidential
Information does not include any of the foregoing items that are or become
publicly known through no wrongful act or omission of the Receiving Party or its
group.


(4)
“Proprietary Rights” means any and all deliverables developed by Contractor at
the request of Company in connection with the Work and during the term of this
Agreement.



(5)
“Trade Secrets” means Confidential Information subject to the Uniform Trade
Secrets Act.



(6)
“Vendors” means any entity and/or individual that provides goods and/or services
to Company.



b)
Contractor acknowledges, on behalf of itself and Contractor Group, that Work
performed by Contractor and Contractor Group under this Agreement may bring
Contractor and Contractor Group into close contact with many of Company’s
Vendors, Trade Secrets, and Confidential Information. Company may, in its sole
discretion, provide Contractor and/or Contractor Group with access to Company’s
Vendors, Trade Secrets, and Confidential Information from time to time in order
to enable Contractor and/or Contractor Group in the performance of Work under
this Agreement. Contractor acknowledges, on behalf of itself and Contractor
Group, that the covenants in this section are reasonable and necessary to
protect Company’s legitimate business interests and its Vendor relationships,
Trade Secrets, and Confidential Information.



c)
Contractor acknowledges, on behalf of itself and Contractor Group that engaging
in any activity that may breach the covenants in this section will cause Company
great, immediate, and irreparable harm. Accordingly, if Contractor and/or
Contractor





--------------------------------------------------------------------------------




Group breaches or threatens to breach any covenant in this section, Company will
have available, in addition to any other right or remedy available, the right to
seek and obtain an injunction from a court of competent jurisdiction restraining
such breach or threatened breach and to seek specific performance of any such
covenant. Contractor further agrees, on behalf of itself and Contractor Group
that no bond or security shall be required of Company to obtain said equitable
relief and Contractor hereby consents to the issuance of such injunction and to
the ordering of specific performance.


d)
Duty of Confidentiality. Both parties agree that during the term of this
Agreement and for a period of five (5) years following the termination of this
Agreement, neither party shall directly or indirectly divulge or make use of any
Confidential Information outside of the performance of Work under this Agreement
without the prior written consent of the Disclosing Party. The Receiving Party
shall not directly or indirectly misappropriate, divulge, or make use of Trade
Secrets of the Disclosing Party for an indefinite period of time, so long as the
information remains a Trade Secret as defined by the law. The Receiving Party
further agrees that if it or its group is questioned about information subject
to this Agreement by anyone not authorized to receive such information, or by
means of subpoena or other process, it will promptly notify the Disclosing Party
in order to provide the Disclosing Party the opportunity to respond or object to
the disclosure of information subject to this Agreement. Both parties
acknowledge, on behalf of itself and Contractor Group, that applicable law may
impose longer duties of nondisclosure, particularly for Trade Secrets, and that
such longer periods are not shortened by this Agreement or waived by either
party under this Agreement.



e)
Return of Confidential Information and Company Property. Both parties agree that
it shall return all Confidential Information and/or Trade Secrets to the
Disclosing Party within five (5) business days of the termination of this
Agreement. To the extent either party maintains or possesses Confidential
Information and/or Trade Secrets in electronic form on any computers or other
electronic devices or in cloud-based storage, both parties agree to
irretrievably delete all such information and to certify the fact of deletion in
writing to the Disclosing Party within five (5) business days following the
termination of this Agreement. Both parties also agree to return all property of
the other party in its or its group’s possession at the time of the termination
of this Agreement, including but not limited to all documents, records, and
other media of every kind and description relating to the Business of the
Company or Contractor and their Vendors, Trade Secrets, and/or Confidential
Information, and any copies, in whole or in part, in physical or
electronic/digital form, whether prepared by such party or not, all of which
shall remain at all times the sole and exclusive property of the Disclosing
Party.



f)
Proprietary Rights. Proprietary Rights shall be promptly and fully disclosed by
Contractor and Contractor Group to Compnay and shall be the exclusive properly
of Company as against Contractor, Contractor Group, and the successors, heirs,
devisees, legatees, and assigns of the same. Contractor hereby assigns to
Company Contractor's entire right, title, and interest therein and shall
promptly deliver to Company all papers, drawings, models, data, and other
material relating to any of the foregoing Proprietary Rights conceived, made,
developed, created, or reduced to practice by Contractor or Contractor Group as
aforesaid, All copyrightable Proprietary Rights shall be considered "works made
for hire." Contractor and Contractor Group shall, upon Company's request and at
Company's expense, execute any documents necessary or advisable to assign and
confirm Company's title in the foregoing Proprietary Rights and to direct
issuance of patents or copyrights to Company with respect to such Proprietary
Rights as against Contractor, Contractor Group, and the successors, heirs,
devisees, legatees, and assigns of the same.



f)
Non-Disparagement. Both parties agree that during the term of this Agreement and
at any time thereafter, it will not: (i) criticize, ridicule, or make any
statement which disparages or is derogatory of the other party or (ii) take any
action which disparages, defames, or places in a negative light the other party
or any of its officer’s members, managers, agents, or employees.



g)
If any covenant contained in this section is determined by a court to be
unenforceable under the laws of the jurisdiction in which the court is located,
said unenforceability shall not impair any other covenant contained herein.
Further, both parties agree that the court shall reform any unenforceable
covenant hereunder, to the extent such reformation is possible under the law,
such that the covenant is rendered enforceable to the fullest extent permitted
by the law.



17.
WARRANTIES

a)
Contractor shall perform all services with due diligence, in a good and
workmanlike manner, and in accordance with this Agreement, the Work order, and
any design specifications. Contractor warrants that all goods and materials
provided or incorporated in the Work shall be new, unless otherwise approved by
Company, and shall be of good quality. Services may be reviewed and tested by
Company’s representative and are subject to its approval and acceptance.
Contractor shall have adequate equipment in good working order and fully trained
personnel capable of efficiently operating such equipment and performing
services hereunder in a safe, proper, and workmanlike manner.

b)
Contractor warrants that the goods delivered under this Agreement will conform
to the specifications given by Company and that the goods will be of good
workmanship and material and free from defect in material and workmanship.
Contractor agrees that all guarantees or warranties of items furnished to
Contractor and its subcontractors by a manufacturer shall be for the benefit and
Company. The warranties provided by Contractor shall survive this Agreement and
any inspection, test, or acceptance.

c)
THE EXPRESS WARRANTIES SET FORTH ABOVE IN THIS SECTION 17 SHALL BE IN LIEU OF
ANY AND ALL OTHER WARRANTIES, AND NO OTHER WARRANTIES OR REPRESENTATIONS OF ANY
KIND OTHER THAN THOSE EXPRESSLY PROVIDED IN THIS SECTION 17 ARE PROVIDED BY
CONTRACTOR, EITHER EXPRESS OR IMPLIED. EXCEPT AS EXPRESSLY PROVIDED IN THIS
SECTION 17, ALL WORK IS PROVIDED AS-IS AND CONTRACTOR DISCLAIMS ANY AND ALL
REPRESENTATIONS, WARRANTIES, COVENANTS, GUARANTEES, INCLUDING, WITHOUT
LIMITATION, WARRANTIES FOR MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,
ACCURACY, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, QUALITY AND THOSE ARISING BY
STATUTE OR OTHERWISE, OR FROM A COURSE OF DEALING OR TRADE USAGE, EXPRESS OR
IMPLIED. NO ORAL STATEMENT OF CONTRACTOR OR





--------------------------------------------------------------------------------




ITS PERSONNEL, STATEMENT IN ANY WORK ORDER, OR ANY OTHER COMMUNICATION, WHETHER
WRITTEN OR ORAL, SHALL CREATE A REPRESENTATION, WARRANTY, COVENANT, GUARANTEE
AND/OR ASSURANCE. COMPANY’S SOLE AND EXCLUSIVE REMEDY FOR A BREACH OF THE
WARRANTIES SET FORTH IN THIS AGREEMENT SHALL BE THE REPAIR, REPERFORMANCE, OR
REPLACEMENT OF THE DEFECTIVE PORTION OF THE WORK, SUBJECT TO THE LIMITATIONS SET
FORTH IN HEREIN.


18.
ASSIGNMENTS

Contractor may not assign this Agreement in whole or in part without the prior
written consent of Company, which shall not be unreasonably withheld,
conditioned, or delayed, and no assignment shall relieve Contractor of its
obligations under this Agreement


19.
SUBCONTRACTING

Contractor may not contract or subcontract for any of the services to be
performed or the goods to be provided hereunder without the prior written
permission of Company, which consent may not be unreasonably withheld. Any
contractor or subcontractor of Contractor must provide the same indemnity and
insurance protection to Company Group as Contractor is required to provide
pursuant to this Agreement. Regardless of the foregoing indemnity and insurance
obligations of Contractor’s contractors and subcontractors, Contractor continues
to remain liable and responsible for all obligations as set forth hereunder.


20.
CESSATION OF WORK

Company may, without any liability to Contractor countermand any Work order
given to Contractor at any time before that Work is commenced by Contractor.
Company may order the cessation of the Work at any time, being liable to
Contractor for only the value of the Work performed prior to the cessation order
plus the costs committed to by Contractor that are not cancelable or
recoverable.


21.
TERMINATION

This Agreement may be terminated by Contractor by giving 10 days written notice
to Company at any time prior to the receipt by Contractor of notification by
Company to perform Work hereunder. Upon receipt and acceptance by Contractor of
such notice of Work, however, Contractor shall be bound by all of the terms and
provisions hereof with respect to the Work specified in the notice. This
Agreement may be terminated by Company at any time by giving 10 days written
notice to Contractor.


22.
REMEDIES

Except as otherwise provided in Sections 10 and 11 on indemnity, in the event of
default under this Agreement by either Party, the other Party shall have all
rights and remedies available under the law.


23.
FORCE MAJEURE

Neither Company nor Contractor shall be liable to the other for any delay,
damage, or failure to act due to, or occasioned or caused by laws, orders,
rules, or regulations or by strikes, unusually severe actions of the elements,
fires, explosions, or other unusually restrictive causes beyond the reasonable
control and not reasonably within the contemplation of the Parties. Any delay,
other than the payment of sums due hereunder, due to any of the above causes
shall not be deemed to be a breach of or failure to perform under this
Agreement; provided, however, that the Party rendered unable, in whole or part,
to carry out its obligations under this Agreement shall promptly give notice and
full particulars of the cause of such delay, damage, or failure to act in
writing to the other Party after such occurrence.


24.
NOTICES

All notices under this Agreement, other than billing, shall be in writing and
shall be hand delivered or deposited in the U.S. mail, postage prepaid,
addressed as follows:


To Contractor:    Aquahawk Energy, LLC
14301 Caliber Drive, Suite 300
Oklahoma City, OK 73134
Attn: Legal Department




To Company:
Gulfport Energy Corporation 3001 Quail Springs Pkwy Oklahoma City, Oklahoma
73134 Attn: Legal Department





25.
MISCELLANEOUS

a)
The Parties agree that time is of the essence under this Agreement.

b)
The section and paragraph headings in this Agreement are for convenience only,
and they shall not be employed to construe or interpret the provisions of this
Agreement.

c)
The rights herein given to either Party hereto may be exercised from time to
time, singularly or in combination, and the waiver of one or more of such rights
shall not be deemed to be a waiver of such right in the future, or of any one or
more of the other rights which the exercising Party may have. No waiver of any
breach of a term, provision or condition of this Agreement by one Party shall be
deemed to have been made by the other Party hereto, unless such waiver is
expressed in writing and signed by an authorized representative of such Party.
The failure of either Party to insist upon the strict performance of any term,
provision or condition of this Agreement, or to exercise any option herein
given, shall not be construed as a waiver or relinquishment in the future of the
same or any other term, provision, condition or option.

d)
If Company consents to any subcontracting of the Work or services to be
performed, Contractor agrees to have the subcontractors comply with all
provisions of this Agreement. Notwithstanding anything in this Agreement to the
contrary,





--------------------------------------------------------------------------------




Contractor's subcontractors shall be bound by and subject to the terms and
provisions of this Agreement (including, but not limited to, the insurance
obligations and release, defense and indemnity provisions), and Contractor shall
be liable to Company for any breach thereof by any of its subcontractors or
their employees or agents as if such breach had been committed by Contractor.
e)
If any one or more of the provisions of this Agreement shall for any reason be
held by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the remaining provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been a part hereof.

f)
If any litigation is commenced between the Parties concerning this Agreement,
the Party prevailing in such litigation shall be entitled to the reasonable
attorneys' fees and expenses of counsel, courts costs and other litigation
expenses incurred by reason of such litigation.

g)
This Agreement will inure to the benefit of and be binding upon the Parties
hereto and their respective successors and permitted assigns.

h)
Notwithstanding anything in this agreement to the contrary, each Party agrees to
adhere to State specific requirements, including but not limited to:

OHIO: Contractor and employees of Contractor Group (which includes the direct,
borrowed, special or statutory employees of Contractor Group as defined in
Section 10) are not employee(s), partner(s) or joint venturer(s) of Company.
Specifically, Contractor and employees of Contractor Group shall not be treated
as an employee of Company for workers compensation purposes. Contractor and
Contractor Group are required to obtain and maintain their own workers
compensation coverage pursuant to O.R.C. § 4123.01 et seq. Upon execution of
this Agreement, Contractor shall provide to the Company a copy of Contractor’s
and/or Contractor Group’s Certificate of Premium Payment (“Certificate”) issued
by the Ohio Bureau of Workers’ Compensation and shall provide an updated
Certificate no later than the expiration date of the previous Certificate.
Contractor shall immediately notify Company if Contractor or Contractor Group’s
Workers’ Compensation coverage is suspended terminated or modified in any way.


26.
GOVERNING LAW AND VENUE

THIS AGREEMENT SHALL BE CONSTRUED AND THE RELATIONS BETWEEN THE PARTIES
DETERMINED IN ACCORDANCE WITH, TO THE EXTENT APPLICABLE, THE GENERAL MARITIME
LAW OF THE UNITED STATES OF AMERICA, AND TO THE EXTENT SUCH GENERAL MARITIME LAW
IS NOT APPLICABLE, THE LAWS OF THE STATE OF OKLAHOMA, NOT INCLUDING, HOWEVER, IN
EITHER SITUATION ANY CONFLICTS OF LAW RULES OR PROVISIONS WHICH WOULD DIRECT OR
REFER TO THE LAWS OF ANOTHER JURISDICTION. CONTRACTOR AGREES THAT EXCLUSIVE
VENUE FOR THE RESOLUTION OF ANY DISPUTE WITH COMPANY HEREUNDER IS THE FEDERAL
AND STATE COURTS LOCATED IN OKLAHOMA COUNTY, OKLAHOMA. CONTRACTOR WAIVES
ANYRIGHT TO BRING AN ACTION HEREUNDER INANOTHER STATE, PARISH, COUNTY, OR
COUNTRY.


27.
ENTIRE AGREEMENT

The foregoing provisions contain the entire agreement between Contractor and
Company and supersede all previous communications, representations, or
agreements, either oral or written, with respect to the subject matter, and no
agreement or understanding varying or extending the terms hereof will be binding
on either Party unless written and duly executed by an authorized representative
of each Party; provided, however, that if the Work hereunder includes the supply
of anything for which Company issues a purchase order, the terms of the purchase
order shall be effective solely to the extent that they are not inconsistent
with and do not conflict with the terms of this Agreement. The execution by any
Company employee of any receipt or similar document prepared by Contractor and
containing any contrary or additional terms shall not modify or add to the terms
of this Agreement or create a new agreement.


IN WITNESS WHEREOF, this Agreement, which may be executed in multiple
counterparts, is hereby executed by duly authorized representatives of each
Party as of the date first above written with each representative warranting
individually that he has the full right, power, and authority to execute on
behalf of the party he represents.


IN SIGNING THIS AGREEMENT CONTRACTOR EXPRESSLY ACKNOWLEDGES THAT IT IS AWARE OF
ITS RIGHT TO OBTAIN LEGAL COUNSEL TO REVIEW THIS AGREEMENT. FURTHERMORE,
CONTRACTOR EXPRESSLY ACKNOWLEGDES THAT IT HAS READ AND UNDERSTANDS ALL OF THE
PROVISIONS CONTAINED IN THIS AGREEMENT INCLUDING WITHOUT LIMITATION THE
INDEMNITY AND RELEASES PROVISIONS AND AGREES TO ALL SUCH PROVISIONS AS INDICATED
BY THE SIGNATURE OF ITS REPRESENTATIVE BELOW.




Witness:    CONTRACTOR


By:     /s/ Mark Layton    




Name: Mark Layton    


Title:     Chief Financial Officer    




--------------------------------------------------------------------------------






Date:     1/30/2019    






Witness:    GULFPORT ENERGY CORPORATION


By:     /s/ Zachary M. Simpson    




Name: Zachary M. Simpson    


Title:     Corporate Counsel    


Date:     2/11/2019    






--------------------------------------------------------------------------------





ADDENDUM TO THE MASTER SERVICE AGREEMENT


This Addendum to the Master Service Agreement (“Addendum”) is made and entered
into by Gulfport Energy Corporation (“Company”) and Aquahawk Energy
LLC    (“Contractor”) (collectively, the “Parties”).


RECITALS


WHEREAS, the Parties entered into that certain Master Service Agreement,
effective as of January 1, 2019    (the “Agreement”).


WHEREAS, the Parties desire to continue to perform in accordance with the
Agreement and to add indemnification and drug testing provisions to the
Agreement, effective immediately upon execution of this Addendum by both
Parties; and


WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement.


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the Parties hereby agree as follows:


1.
Contractor agrees to release, defend, indemnify, and hold harmless Company Group
from and against any and all claims, demands, causes of action, suits,
judgments, losses, damages, fines, penalties, and liabilities of every kind and
character, including the cost of defense and settlements, arising directly or
indirectly in connection with employment allegations made by the individuals
providing services pursuant to the Agreement, including but not limited to (1)
claims that individuals providing services pursuant to the Agreement have been
misclassified as independent contractors or that Company Group is their direct
or joint employer; (2) claims of discrimination, harassment, or retaliation; (3)
claims for failure to pay individuals providing services pursuant to the
Agreement overtime in accordance with the Fair Labor Standards Act, 29 U.S.C. §
201 et seq. (“FLSA”), and the overtime laws applicable in the states where
personnel provide services to Company Group; (4) claims alleging violations of
immigration or tax laws by Company Group; and (5) any other claims against
Company Group asserting legal violations in connection with individuals
providing services pursuant to the Agreement. Contractor will obtain insurance,
including wage and hour liability insurance, in an amount sufficient to cover
its above indemnification obligations.



2.
Contractor will pay all individuals providing services pursuant to the Agreement
overtime in accordance with the FLSA and applicable state laws. Each
individual’s regular or wage rates and associated minimum required overtime
premiums shall be calculated in accordance with the FLSA and the overtime laws
applicable in the state where the individual provides services to Company Group.
For example, for individuals providing services to Company Group in Ohio, the
regular or wage rate shall be calculated in accordance with the FLSA and Chapter
4111 of the Ohio Revised Code.



3.
Contractor agrees that it is fully responsible for tracking and recording all
hours worked by individuals providing services pursuant to the Agreement, and
complying with any and all record keeping and record retention laws associated
therewith.



4.
Notwithstanding anything in this agreement to the contrary, each Party agrees to
adhere to State specific requirements, including but not limited to:



5.
OHIO: Contractor and employees of Contractor Group (which includes the direct,
borrowed, special or statutory employees of Contractor Group as defined in
Section 10) are not employee(s), partner(s) or joint venturer(s) of Company.
Specifically, Contractor and employees of Contractor Group shall not be treated
as an employee of Company for workers compensation purposes. Contractor and
Contractor Group are required to obtain and maintain their own workers
compensation coverage pursuant to O.R.C. § 4123.01 et seq. Upon execution of
this Agreement, Contractor shall provide to the Company a copy of Contractor’s
and/or Contractor Group’s Certificate of Premium Payment (“Certificate”) issued
by the Ohio Bureau of Workers’ Compensation and shall provide an updated
Certificate no later than the expiration date of the previous Certificate.
Contractor shall immediately notify Company if Contractor or Contractor Group’s
Workers’ Compensation coverage is suspended, terminated, or modified in any way.



6.
Company and Contractor agree that the indemnity and insurance obligations
contained in this Agreement are separate and apart from each other, such that
failure to fulfill the indemnity obligations does not alter or eliminate the
insurance obligations or vice versa. Company and Contractor further agree that
the insurance obligations shall support but shall not in any way limit the
defense and indemnity obligations or liabilities set forth herein. At all times
during the term of this Agreement and at its own cost and expense (including all
premiums and deductibles), Contractor shall carry with an insurance company or
companies, satisfactory to Company and authorized to do business in all areas of
transportation and operation of this Agreement, insurance coverage of the types
and in the minimum amounts provided in Exhibit “C”, attached hereto.



7.
All of Contractor’s insurance policies (whether above specified or not) shall be
endorsed to provide that the underwriters waive subrogation (whether by loan
receipt, equitable assignment, or otherwise) against members of Company Group,
as defined in Section 10, who shall also be named as additional insured(s) under
such policies [except those described as Worker’s Compensation Insurance and
Employer’s Liability Insurance in Exhibit “C” attached hereto] to the full
extent






--------------------------------------------------------------------------------




of the release, defense and indemnity obligations assumed by Contractor in this
Agreement. Contractor’s insurance shall be primary and non-contributory from any
other insurance available to Company.


8.
Prior to performing Work or services and prior to providing goods, equipment,
and/or facilities hereunder, Contractor shall furnish Company with Certificates
of Insurance satisfactory to Company, which shall evidence that the coverages
specified in Exhibit “C” attached hereto are in full force and effect and
provide that such insurance policies shall not be cancelled without thirty (30)
days prior written notice to Company. Current Certificates of Insurance shall be
provided by Contractor to Company at Company’s request. Failure of Company to
object to Contractor’s delay or failure to furnish such Certificates of
Insurance or to object to any defect therein shall not be deemed a waiver of
Contractor’s obligation to furnish the Certificates of Insurance or the
insurance coverage described in Exhibit “C” attached hereto. However, such
failure by Contractor shall allow Company to cancel any Work order or to
terminate this Agreement per Section 20 of this Agreement.



9.
Contractor will require all individuals providing services pursuant to the
Agreement to sign the written consent form attached hereto as Exhibit A,
agreeing, as a condition of providing services pursuant to the Agreement, to
submit to drug testing in accordance with Company’s Contractor Substance Abuse
Policy, as it may be amended from time to time by Company, a copy of which will
be provided to personnel together with the consent form. Furthermore, Contractor
agrees to drug test all personnel in accordance with the minimum standards set
forth in the drug testing protocol attached hereto as Exhibit B. Contractor
agrees to have all of its drug testing practices audited, at least once per
year, by National Compliance Management Service, Inc.



10.
Contractor will require all individuals providing services pursuant to the
Agreement to sign the written consent form attached hereto as Exhibit A,
agreeing, as a condition of providing services pursuant to the Agreement, to
allow Company Group to search their person, their vehicles, and their other
possessions that are on Company property or at a Company job site, at Company
Group’s request.



11.
Contractor will comply with Company’s Contractor Ethics Policies as those
policies may be amended from time to time by Company, copies of which will be
provided to individuals providing services pursuant to the Agreement. Contractor
will obtain and provide to Company a “Contractor Acknowledgment Form” signed by
each individual performing services pursuant to the Agreement before the
individual provides any services.



12.
The obligations imposed on Contractor by this Addendum shall survive termination
of the Agreement.



13.
This Addendum shall be binding upon, and inure to the benefit of, the Parties
and their respective heirs, trustees, executors, successors, legal
administrators, and assigns.



14.
This Addendum may not be changed, altered, or modified, except in a writing
signed by the Parties.



15.
This Addendum may be executed in counterparts, and when each Party has executed
at least one counterpart, the counterpart will be deemed an original, and when
taken together, the counterparts will constitute one agreement, which shall be
binding and effective as to both Parties.



IN WITNESS WHEREOF, Company and Contractor have caused this Addendum to be
executed by their authorized representatives and the Parties hereby accept the
terms of this Agreement.




Aquahawk Energy LLC
CONTRACTOR NAME
Mark Layton
NAME AND POSITION OF SIGNER


1/30/2019
Date




GULFPORT ENERGY CORPORATION


Zachary M. Simpson
NAME AND POSITION OF SIGNER


2/11/2019
Date





--------------------------------------------------------------------------------







EXHIBIT A: CONSENT FORM






I,     , as a condition of providing services to Gulfport Energy Corporation
(“Gulfport”), its subsidiaries, agents, affiliates, and assigns hereby knowingly
and voluntarily consent to:


•
submitting to drug testing in accordance with Gulfport’s Contractor Substance
Abuse Policy, as it may be amended from time to time by Gulfport (the “Policy”).
I acknowledge that I have received a copy of, read, and understand the Policy. I
consent to testing in accordance with the Policy without prior notice.



•
having my person, my vehicles, and my other possessions searched by Gulfport
management and/or its agents. I consent to searches, at Gulfport’s discretion
and upon Gulfport’s request, of the complete interior of my vehicles and any
possessions therein, and of my possessions that are on Gulfport property or a
Gulfport job site. I also consent to emptying my pockets at Gulfport’s
discretion and upon Gulfport’s request when on Gulfport property or at a
Gulfport job site.





––––––––––––––––––––––––––––––––
Signature




––––––––––––––––––––––––––––––––
Printed Name




––––––––––––––––––––––––––––––––


Date







--------------------------------------------------------------------------------





EXHIBIT B PROGRAM GUIDELINES:


An effective drug and alcohol testing program depends on the Oil and Gas
contractor company being aware of their responsibilities. As a minimum,
contractor companies should develop a Drug and Alcohol program that follows the
recommended guidelines when engaging Safety-Sensitive personnel to work on
customer premises.


Safety-sensitive is defined as:
Any employee working on customer premises whose principal job responsibilities
are such that a lapse by the employee could increase the probability of a
fatality or serious injury, or an event that could substantially and adversely
impact the environment, customer assets or the community.


Safety-sensitive positions could include but are not limited to the following:
•
Positions which require the exercise of independent action and can result in
direct and immediate irreversible effects, i.e.:

o
An individual’s action is taken independently and is not subject to review,
modification or control by another person, a supervisor or a system; and/or

o
An individual’s action is not subjected to checks and balances which could or
would override or change the individual’s action; and/or

o
There is little, if any, time delay between an individual’s action and the
resulting effect such that others cannot reasonable intervene to override or
change the action.

OR
•
An activity recognized in the industry as having the potential for incidents and
near misses resulting in fatality or serious injury, or an event that could
substantially and adversely impact the environment, customer assets or the
community.



•
Program Management:

o
Maintain a list of safety-sensitive job positions

o
Notify NCMS and/or customer if local laws and/or customs affect compliance with
these guidelines.

o
Ensure that all subcontractors comply with these guidelines

o
Process for communicating the program guidelines to applicable personnel.

o
Be aware of any additional customer recommendations or requirements beyond these
guidelines.

o
Establish drug and alcohol testing program that is consistent with protocol
identified within this guideline

o
Identify a Designated Employer Representative. This individual(s) will have
oversight of the drug and alcohol program and authorized by the company to
receive test results and make required decisions regarding test results.

o
Establish a medication disclosure program that requires personnel to report
potentially impairing medication (prescribed, non-prescribed and herbal
medicines obtained in a manner consistent with applicable laws and regulations)
to the company’s medical services provider before performing work for customers.
Upon disclosure, the company’s medical services provider should obtain a
fitness-for-duty assessment for personnel, upon which any necessary work
restrictions will be identified and communicated to both the company personnel
and the customer.

o
Ensure company supervisors are trained in the program requirements. Reasonable
suspicion testing training should cover the physical, behavioral, speech, and
performance indicators of probable alcohol misuse and use of drugs.



•
Prohibited Substances:

o
Illicit drugs that are not or cannot be prescribed, or mind-altering substances
that would inhibit the individual’s ability to perform work safely, including
all forms of naturally occurring and synthetic drugs (e.g. synthetic
cannabinoids, stimulants and hallucinogens).

o
Potentially impairing medication (prescribed, non-prescribed, and herbal
medicines obtained in a manner consistent with applicable laws and regulations)
used without a prescription or in a manner inconsistent with the prescription or
directions for usage.

o
Marijuana in any form, even if legal in the local jurisdiction.

o
Alcohol, unless the customer specifically approves and permits its use on
customer premises.



•
Prohibited From:

Personnel who could be working for customers will be prohibited from:
o
Use of, or exposure to, prohibited substances for which a positive drug or
alcohol test would require the removal of the individual from work.

o
Possession of prohibited substance when working for customers.

o
Possession of drug paraphernalia when working for customers.

o
Firearms, ammunition, explosives and weapons on customer premises

o
Participating in any attempt to adulterate or substitute a specimen, obstructing
the collection or testing process, failing to promptly proceed to a collection
site and provide specimens when told to do so, refusing to sign required forms
and failing to cooperate with an inspection.



•
Individual Random Drug and Alcohol Testing:



Personnel must be admitted to (or already participating in) a random testing
pool prior to commencing work for NCMS customers. Random program should at a
minimum follow the below:





--------------------------------------------------------------------------------




o
A pre-enrollment drug and alcohol test is required for entry into the random
testing pool unless a negative result was obtained, from any category of test
using the drug and alcohol test panel identified in this guideline, within the
previous 6 months.

o    Generate random selections using a scientifically valid method.
o
All personnel should participate in the random selection period, even if the
individual has been previously selected for random testing.

o
Individuals selected for a random test should arrive at the collection site
within two hours of the notification. The reason for any delay beyond two hours
should be documented and assessed for validity.

o    Annual drug and alcohol testing rate is 25% at a minimum.
o        Selection frequency will be a minimum of once every three months.


•
Group Random Drug and Alcohol Testing:

o
Personnel may be subject to unannounced random selection for testing for drug
and alcohol by certain groups (e.g. skill/trade, location, vehicle/vessel,
shift/crew).

o
Contractor should maintain and generate group random selections using a
scientifically valid method.

o
All personnel should participate in the random selection period, even if the
individual has been previously selected for random testing.

o
Annual drug and alcohol testing rate is 25% at a minimum.

o
Selection frequency will be a minimum of once every three months.



•
Forced Selection:

o
Personnel who have not been drug and alcohol tested using the recommended panel
for any test reason within a 2 year period should be force-selected for an
unannounced test before the end of the period.



•
Post-Incident Testing:

o
If the performance of personnel contributed to an incident, or cannot be
completely discounted as a contributing factor to the incident,
contractor-company will immediately remove the personnel from performing work.

o
Alcohol and drug testing must be completed as soon as possible after the
decision has been made to test. If testing is not completed within 2 hours, the
reason for the delay must be documented.

o
Incident includes, but is not limited to, an actual event that caused, or had
potential to cause, significant safety, environmental, or property damage
incidents such as:

▪
Medical treatment beyond first aid, or

▪
Reportable environmental release, or

▪
Disabling damage to a vehicle, or

▪
Significant property damage.

o
Retaliation against personnel who report accidents is strictly forbidden. Any
drug and alcohol testing under this section will be applied in a neutral fashion
to foster a safe work environment and only to identify drug/alcohol use in the
recent past. Testing under this section will not be undertaken to retaliate
against personnel for reporting workplace injuries.



For post-incident testing; personnel should immediately stop working on customer
premises until a negative result is received.


•
Individual Reasonable Suspicion Testing:

o
Individual Reasonable Suspicion testing is conducted when the individual
exhibits signs and symptoms of drug abuse or alcohol misuse.

o
Alcohol and drug testing must be completed as soon as possible after the
decision has been made to test. If testing is not completed within 2 hours, the
reason for the delay must be documented.



For reasonable suspicion testing; personnel should immediately stop working on
customer premises until a negative result is received.


•
Unannounced Group Testing: Unannounced group testing of personnel may be
required without notice for a group on customer premises, based on evidence of
prohibited substances or contraband.



•
Inspections: Customer may, at any time on customer premises, conduct, or request
the company to conduct, unannounced inspections of personnel and their property
for items that may include prohibited substances or contraband. Inspections may
include, but are not limited to, clothing, wallets, purses, baggage, lockers,
work areas, desks, toolboxes and vehicles.



The customer or company may authorize inspection specialists, including
scent-trained animals, to conduct inspections.


If inspection or discovery of prohibited substances or contraband is directly
associated with an individual, the individual should immediately be stopped from
working on customer premises.


If inspection or discovery of prohibited substances or contraband cannot be
directly associated with an individual but can be associated with a defined
group of individuals, the customer may conduct, or request the company to
conduct, an inspection of the group’s clothing, wallets, purses, baggage,
lockers, work areas, desks, tool boxes and vehicles, etc.


•
Establish a Mandatory Stand-Down Procedure: Immediately stop personnel from
working for customer if:

o
Company receives a fitness-for-duty concern from the MRO (Medical Review
Doctor). The individual should not return to work for customer until he/she
receives medical clearance to perform the essential job functions of the
position.






--------------------------------------------------------------------------------




o
If individual violates the guidelines in this document (including testing
positive or refusing to test). The individual should be removed from working for
customer as soon as practicable.



•
Alcohol Testing:

o
An alcohol test should be carried out whenever a drug test is done. Any
individual with a confirmed alcohol test result greater than or equal to 0.02
g/210 L in breath (or equivalent) should be stopped from working for customer.

o
Screening tests may be performed by either breath or saliva.

o
Confirmation tests should be performed by breath or blood.

o
Alcohol screening devices should be:

▪
Listed on the U.S. National Highway Traffic Safety Administration’s Conforming
Products List.

▪
An oral fluid or breath alcohol testing device that is FDA-cleared or CE marked
with a minimum cut-off of 0.020 g/dl or 0.02 g/210 L.

▪
Any device that is approved for confirmation breath testing.

o
Alcohol confirmation breath testing devices should be:

▪
Approved by one or more of the following;

•
U.S. National Highway Traffic Safety Administration’s Conforming Products List
for EBT devices

•
European Standard EN 15964

•
UK Home Office type approval for breath alcohol screening devices

•
Canadian Society of Forensic Science Alcohol Test Committee approved instruments

▪
Provide a printed result.

▪
Assign a unique number to each test

▪
Print the instrument name, the serial number and time of the test on the
printout.

▪
Perform and pass a blank test prior to all subject tests.

o
Alcohol technicians/collectors should be trained in accordance with the
manufacturer’s instruction for any devices used. Technicians/ collectors should
maintain documentation of training and demonstrated competency.

o
Screening alcohol test results should be documented on either a drug CCF or an
alcohol testing form. For confirmation alcohol tests using a breath alcohol
device, result and zero blank printouts should be attached to the drug CCF or to
the alcohol testing form.



•
Drug Testing:

o
A collector should be trained in all steps necessary to complete a collection
correctly, and in the proper completion and transmission of the Chain of Custody
form. A collector should maintain documentation of training and demonstrated
competency.

o
A Chain of Custody form should be used for every drug test.



•
POCT device: (Point of Collection Test):

o
If company or customer wishes to utilize a POCT for the screening test, the
device must meet the below guidelines:

▪
FDA 510(k) clearance (recommended for all US point-of-care testing); or

▪
The CE mark (in Europe); or

▪
Documented performance around the cut-off to reliably differentiate specimens
that within 50% of the cut-off value.

▪
Should have documented performance as compared to laboratory testing data for
the same specimen (i.e. donor comparison study data), with a minimum sensitivity
and specificity of 90%.

▪
Should be able to test for the recommended minimum drug panel, at screening
levels equivalent to, or lower than, laboratory concentrations (see attachment
1). (As of 6-26-2017 there are no FDA- cleared urine POCT devices that can meet
the screening recommendations of use in the USA)

•
Laboratories: In North America a laboratory should be accredited either by
CAP-FDT (all specimen types) or the National Laboratory Certification Program
(NLCP) for urine testing laboratories.

o
All screening tests should be performed using an appropriate and validated
technique. Any positive screening tests should be confirmed using a laboratory
chromatographic technique in combination with mass spectrometry.

o
Validity tests should be carried out on all urine specimens. Validity tests
consist of:

▪
PH

▪
Oxidizing adulterants






--------------------------------------------------------------------------------




▪
Creatinine

▪
Specific gravity when the creatinine is <20 mg/dl

o
To report a urine specimen as dilute, invalid, adulterated, substituted or as
having failed specimen integrity, confirmatory testing on a second aliquot
should be performed utilizing a well-recognized technology.

•
MRO (Medical Review Officer): At a minimum, an MRO review is required for:

o
Non-negative laboratory results; and

o
An alleged inability to provide a specimen



MRO Qualifications: An MRO should:
o
Be a physician with a license and/or certification to practice medicine,
prescribe medications, and diagnose and treat medical conditions;

o    Have a working knowledge of workplace drug testing, drug pharmacology and
pharmacokinetics; and
o    Have participated in a formal educational program pertinent to workplace
drug testing.
•
Returning Personnel to Work for Customers:



o
Alcohol Testing:

▪
Following alcohol testing for any reason, company personnel whose alcohol
screening test result is positive shall immediately Stand Down

▪
If Confirmation Test is negative personnel must not return to services until 8
hours have elapsed.

▪
o
Reasonable Suspicion / Post Incident: Customers will consider request for
company personnel to return to services only after negative alcohol and negative
drug test results have been received and documented.



o
Fitness for Work: After a fitness for work concern is identified, and before
company can return personnel to services, company’s health professional must
evaluate the company personnel, clear them to return to work, define
restrictions if applicable, and document the conclusion. A fitness for work
concern may be identified from such events as:

▪
MRO review of a laboratory positive test result may lead to a MRO negative
determination, but the MRO may identify a fitness for work concern.

▪
A required medication disclosure by those in Safety Sensitive positions or the
admission of possession or use of a potentially impairing substance.



•
Drug Testing Panel: The minimum drug test panel is listed in Table 1 on page 6.
Synthetic marijuana panel listed in Table 2 on page 7.








--------------------------------------------------------------------------------




Table 1: Minimum Drug Testing Panel
Drug/Class
Screen Level
Confirmation Level
Amphetamines
500
 
*Amphetamine
 
250
*Methamphetamine
 
250
*MDMA
 
250
*MDA
 
250
*MDEA
 
250
 
 
 
Cocaine
150
 
*Benzoylecgonine
 
100
 
 
 
Marijuana
20
 
*THCA (11-nor delta-
9THCA)
 
10
 
 
 
Opiates
300
 
*Morphine
 
100
*Codeine
 
100
*Hydromorphone
 
100
*Hydrocodone
 
100
 
 
 
6-Acetylmorphine (6-
AM)
10
10
 
 
 
Oxycodones
100
 
*Oxymorphone
 
100
*Oxycodone
 
100
 
 
 
Phencyclidine (PCP)
25
25
 
 
 
Propoxyphene
300
100
 
 
 
Meathadone
300
200
 
 
 

Barbiturates
300
 
*Amobarbital
 
200
*Butalbital
 
200
*Pentobarbital
 
200
*Phenobarbital
 
200
*Secobarbital
 
200
 
 
 
Benzodiazepines
300
 
*Alprazolam Metabolite
 
100
*Nordiazepam
 
100
*Oxazepam
 
100
*Temazepam
 
100
*Flurazepam Metabolite
 
100
*Lorazepam
 
100
*Triazolam Metabolite
 
100










--------------------------------------------------------------------------------




Table 2: Synthetic Cannabinoids
Parent Compound
Required Urine Testing Metabolite
Max Screen and Confirmation cut-off levels (ng/ml)
JWH-018/AM-2201
JWH-018 N-pentanoic acid
0.2
JWH-073
JWH-073 N-butanoic acid
0.2
UR-144/XLR-11
UR-144 N- pentanoic acid
0.5
AKB-48-(APINACA)
AKB48 N-pentanoic acid
2.5
BB-22
BB-22-3-carboxyindole
5
PB-22-(CUPIC)
PB-22-3-carboxyindole
5
5-FLUORO-PB-22- (5F-
PB-22)
5-FLURO PB-22-3-carboxyindole
5
AB-FUBINACA
AB-FUBINACA oxobutanoic acid
2.5
ADB-PINACA
ADB-PINACA N-pentanoic acid
5
AB CHMINACA
AB CHIMINACA 3- methyl-
butanoic acid (“M2”)
2.5
AB PINACA/5-F-AB-
PINACA
AB PINACA N-pentanoic acid
5
ADBICA
ADBICA N-pentanoic acid
5

•
Record Retention: Contractor companies should retain documents and ensure they
are readily available for review by the customer (or their representative) for
the current year and the previous three years. Documents and records to be
retained are listed, but not limited to, below:

◦
Copy of the drug/alcohol chain of custody form as well as the results

◦
Company employees in their random testing program.

◦
Collection site information, which may include collector certificates and/or
training records.

◦
Statistical data on testing program.

◦
Designated Employer Representative’s information.

◦
TPA (Third Party Administrator) contact information.

◦
MRO name and contact information.

◦
Laboratory contact information as well as the drug panel information.

◦
Electronic or hard-copy record of company’s supervisor training.

◦
A list of persons randomly selected on each random selection day.

◦
For forced testing, records demonstrating personnel in a random pool had been
tested at least once in the past two calendar years. If personnel are no longer
identified in the random pool, the reason for the removal should be provided.

◦
The dates of the person’s most recent drug and alcohol test.

◦
Accuracy checks log, calibration records and manufacturer’s certification for
EBT.

◦
Records of the results of laboratory confirmed negative results.

◦
Records of the results of alcohol negative results.

◦
Records to demonstrate a periodic check of subcontractors to ensure their
compliance with the guidelines.

◦
Written procedures for ensuring that personnel, who are disqualified from
customer work, continue to be excluded from customer work at any location.








--------------------------------------------------------------------------------





EXHIBIT C


TO MASTER SERVICE AGREEMENT INSURANCE COVERAGE
Worker’s Compensation Insurance
Worker’s Compensation Insurance in accordance with all applicable state (the
state where the work is being performed) and federal laws and regulations,
including occupational disease coverage. If the performance of this Agreement
requires the use of watercraft or is performed over water, Contractor shall
provide insurance coverage, with territorial limits extended to include areas of
transportation and operation under this Agreement, for liability under the U.S.
Longshoreman and Harbor Worker’s Compensation Act, the Outer Continental Shelf
Lands Act, Death on the High Seas Act, and liability for admiralty benefits and
damages under the Jones Act and general maritime law, with Marine and Voluntary
Compensation Endorsement for transportation, maintenance, wage, and cure, and
with limits of not less than $500,000 per person and $1,000,000 per occurrence.
Such coverage shall further provide that a claim “in rem” shall be treated as a
claim “in personam,” and shall include an alternate employer and/or borrowed
servant endorsement in favor of Company Group, as defined in Section 10.


Employer’s Liability Insurance
Employer’s Liability Insurance with minimum limits of $1,000,000 per occurrence,
covering injury or death to any employee which may be outside the scope of
Worker’s Compensation statute of the state in which the Work is performed or
outside the scope of similar federal statutes if the Work is performed outside
state jurisdiction, and Maritime Employer’s Liability Insurance with limits of
$1,000,000 per person and $1,000,000 per occurrence, both with alternate
employer and/or borrowed servant endorsements in favor of Company Group, as
defined in Section 10.


Maritime operations policies shall be endorsed specifically to include the
following coverages: U.S. Longshore and Harbor Workers’ Compensation Act,
including the Outer Continental Shelf Lands Act, full maritime endorsement,
including Jones Act, Unseaworthiness, Death on the High Seas Act, and the
General Maritime Law for all employees. Including coverage for transportation,
wages, maintenance, and cure.


Commercial General Liability Insurance
Commercial General Liability Insurance, including contractual liability insuring
the indemnity agreement as set out in this Agreement and Contractor’s Protective
Liability covering Work sublet, with (1) bodily injury, sickness or death with
limits of not less than
$1,000,000 per occurrence; (2) property damage due to blasting and explosion,
structural property damage, underground property damage, loss of property, and
surface from blowout and cratering with limits of not less than $1,000,000 per
occurrence; (3) personal injury and advertising injury coverage limits of not
less than $1,000,000; (4) products liability and completed operations hazard
coverage of not less than $1,000,000 per occurrence; ; (5) general aggregate
limits of not less than $2,000,000; and (7) an endorsement to the policies
stating that a claim “in rem” shall be treated as a claim “in personam.”


Comprehensive Automobile Liability Insurance
Comprehensive Automobile Liability Insurance covering owned, non-owned and hired
vehicles used by Contractor with minimum limits of (1) $250,000 applicable to
bodily injury, sickness, or death of any one person, (2) $500,000 for more than
one person in any one occurrence, and (3) $250,000 for damage to property in any
one occurrence.


Offshore Projects
If the performance of this Agreement requires the use of watercraft, Contractor
shall carry or require the owners of the watercraft to carry: (1) Hull and
Machinery insurance (including Collision Liability) in an amount not less than
the market value of the watercraft or (combined single limit) per occurrence of
$1,000,000, whichever is greater on the American Institute Hull clauses (June 2,
1977) Form or equivalent, and (2) Protection and Indemnity Insurance in an
amount not less than the market value of the watercraft or $1,000,000, whichever
is greater. Both of such insurance coverages shall provide adequate navigation
limits to cover the Work to be performed hereunder and shall have the
Charterer’s and/or Owner’s Limitation Clause deleted.


Such policy shall be endorsed to provide as follows: Chartered Vessel; Members
of the Crew; Marine Contractual Liability; Tower’s Liability; In Rem Liability;
Collision Liability; Waiver of Subrogation in favor of Company; Removal of
“other than Owner” limitation clauses as respects Company; Removal of the “as
Owner of the vessel named herein” clauses as respects Company.


CONTRACTOR SHALL ALSO MAINTAIN EXCESS AND/OR UMBRELLA COVERAGES OVER THE ABOVE
DESCRIBED COVERAGES SUCH THAT THERE IS IN PLACE A MINIMUM LIMIT OF $10,000,000
INSURANCE COVERAGE ON EACH OCCURRENCE AND IN AGGREGATE.


IN THE EVENT CONTRACTOR IS A SELF-INSURER AND COMPANY HAS CONSENTED TO
CONTRACTOR BEING A SELF- INSURER AS TO ANY ONE OF THE RISKS TO WHICH COVERAGE IS
HEREIN REQUIRED, EVIDENCE OF SUCH CONSENT MUST BE IN WRITING AND APPROVED BY A
REPRESENTATIVE OF COMPANY AUTHORIZED TO ENTER INTO SUCH CONSENT AGREEMENT.



